Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150710 & (44)                                                                                       Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  HOWARD T. LINDEN, Conservator for the                                                              Richard H. Bernstein,
  Estate of INDIA ARNE THOMAS, a/k/a INIA                                                                            Justices
  ARNE THOMAS,
               Plaintiff-Appellee,
               Cross-Appellant,
  v                                                                SC: 150710
                                                                   COA: 312702
                                                                   Ingham CC: 10-001572-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant/
             Third-Party Plaintiff-Appellant,
             Cross-Appellee,
  and
  WILLIAM THOMAS and TAMAKIA THOMAS,
           Third-Party Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 13, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2015
         t0916
                                                                              Clerk